                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV21-03488 JAK (JPRx)                                          Date    May 12, 2021
 Title       Frank Paul Piumetti, et al. v. Silverado Senior Living, et al.

                                                                                             JS-6

 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                               Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                               Not Present


 Proceedings:           (IN CHAMBERS) ORDER CLOSING DOCKET

Based on a review of the Complaint (Dkt. 1-2), it has been determined that this action shall be
consolidated for pretrial proceedings with In Re: Silverado Senior Living, Inc., LA CV 21-70. The Clerk
is directed to close the docket in this action. All pending motions in this action shall be re-filed by
counsel on the docket in the In Re: Silverado Senior Living, Inc. action. All further filings in the
consolidated action shall be filed on the docket in the In Re: Silverado Senior Living, Inc. action.

IT IS SO ORDERED.




                                                                                                :

                                                            Initials of Preparer      MR




                                                                                                    Page 1 of 1
